*460
Judgment reversed.

For the defendant the evidence was to the following effect: One Morrison bought eighteen logs for defendant from Joe Harris in the spring of 1893, and five from Green Butler. Defendant had four logs on Armuchee creek. One of the eighteen logs bought of Harris was not used. This left twenty-six logs which Morrison rafted in May, 1893, and bi’ought down to Camp’s mill for defendant. Morrison did not see any brands on any of those logs. Defendant had notified him that he had some logs up the Armuchee creek and to look out for them in the time of freshets. Morrison let defendant have a boat to go up Armuchee creek and get more logs. The logs 'which Morrison bought of Harris came off of Harris’s place, and were carried up the creek in April. They lay on the bank for some time. Those logs were poplar and gum. In the spring of 1893 defendant had three logs lodged on Armuchee creek against the farm of one Staten, who saw defendant go after them. In the latter part of 1892 defendant had about three logs on Armuchee creek, and tried to hire one Belman to bring them down. One Smith helped push out two or three of these logs from the bank and start them down in the last part of 1893. Defendant stated, that lie was not guilty of stealing any logs from the Harris-Hartshorn company; that he did not see any brands on any logs which were bought for him by Morrison; that all the logs in that raft were his .logs; that Morrison bought eighteen for him from Harris, one of which was too short and only seventeen were put in t.he raft; bought five from Green Butler, and the other four defendant owned.
Max Meyerhardt and G. A. H. Harris, for plaintiff in error. W. J. Nunn ally, solicitor-general, contra. ■